Citation Nr: 0616037	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-23 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for right ear hearing loss has 
been received; and, if so, whether entitlement to service 
connection for the disability is established.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1955.  The veteran was awarded the Purple Heart Medal.

In a February 1996 decision, the RO denied the veteran's 
original claim for service connection for a right ear hearing 
loss.  The veteran was notified of the claim denial later 
that same month, but did not appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision.  
The veteran filed a notice of disagreement (NOD) in July 
2003.  The RO issued a statement of the case (SOC) in July 
2003. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2003.

As a final preliminary matter, the Board notes, as noted 
above, that in the February 2003 rating decision and 
subsequent adjudications as reflected in the SOC and 
supplemental SOCs (SSOCs) it is unclear whether the RO 
reopened the veteran's claim for service connection for right 
ear hearing loss and then denied the claim on the merits, or 
whether it denied the claim to reopen.  Nevertheless, the 
Board points out that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claim because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis. 
 See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
 Hence, the Board has characterized the claim involving right 
ear hearing loss as on the title page.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for right ear hearing 
loss is set forth below.  The claims for service connection 
for right ear hearing loss and the claim for service 
connection for left ear hearing loss (now characterized, 
collectively, as bilateral hearing loss), on the merits, are 
addressed in the remand following the order;  this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection for right ear hearing has been 
accomplished.  

2.  In a February 1996 rating decision, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss; although the RO notified him of the denial later that 
month, the veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's February 1996 denial was not previously before 
agency decision makers, is not cumulative or duplicative of 
evidence previously considered, and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision that denied the veteran's 
claim for service connection for right ear hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

2.  Since the February 1996 RO decision, new and material 
evidence has been received; hence, the requirements for 
reopening the claim of service connection for right ear 
hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for right 
ear hearing loss, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

As indicated above, the veteran's claim for service 
connection for right ear hearing loss was previously 
considered and denied in a February 1996 rating decision.  As 
the veteran did not appeal that decision, it is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen his 
claim for service connection for right ear hearing loss in 
October 2002.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
February 1996 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the February 1996 decision, the RO denied the veteran's 
claim for right ear hearing loss because the medical evidence 
failed to show that the veteran had received treatment for 
the right ear hearing loss in service.  At the time of the 
February 1996 decision, pertinent evidence of record included 
the veteran's service medical records, statements from the 
veteran, and the report of an August 1995 VA examination.  
According to the August 1995 VA examination report findings, 
the veteran had hearing loss pursuant to 38 C.F.R. §  3.385.  
The examiner did not provide an opinion with respect to the 
etiology of the right ear hearing loss.

The evidence added to the record since the final, unappealed 
February 1996 rating action includes the results of a March 
2004 VA audiogram reflecting bilateral hearing loss 
disability, and the report of a report of a March 2004 VA 
audiological evaluation.  Although the VA audiologist opined 
that she was not able to say that the veteran's current 
bilateral hearing loss was at least as likely as not related 
to active duty noise exposure, she acknowledged that the 
veteran was exposed to loud noise during service and that 
susceptibility to hearing damage differed from person to 
person.  
The Board finds that the March 2004 VA audiogram results 
together with the audiologist's opinion-which the Board 
interprets as at least acknowledging the possibility of a 
nexus between the veteran's in-service noise exposure and 
current hearing loss disability-constitute new and material 
evidence to reopen the claim for right ear hearing loss.This 
evidence is new in that it was not previously before agency 
decision makers at the time of the February 1996 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  No opinion as to nexus between hearing loss 
disability and service previously.  The evidence relates to 
an unestablished fact necessary to substantiate the claim, 
i.e., nexus between current disability and service; hence, 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
right ear hearing loss.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
right ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for right 
ear hearing loss, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for right ear hearing loss is reopened, and the 
fact that the veteran also appealed the issue of service 
connection for left ear hearing loss, the matter of service 
connection for bilateral hearing loss, on the merits, 
remains.  

To ensure that the veteran's procedural rights are protected 
insofar as him being given adequate notice of the criteria 
for a grant of service connection, and the opportunity to 
present argument and evidence on the question of service 
connection for bilateral hearing loss, RO adjudication of the 
claim in the first instance, is indicated.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board also finds 
that additional RO action on the claim is warranted.  

For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Initially, the Board notes, as the RO did, that the veteran's 
service medical records reflect no specific complaints, 
findings, or diagnosis of bilateral hearing loss.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993), 38 U.S.C.A. § 1154 (West 2002).

In various documents of record, the veteran reported a 
history of noise exposure during military service in Korea.  
On August 1995 VA examination, the veteran reported three 
instances of acoustic trauma in service-a shell exploding 
nearby, a shell coming into his bunker, and that he walked 
under a tank muzzle as it fired.

In light of the veteran's Purple Heart and documented combat 
service, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) should be considered in connection with 
the veteran's claim.  Under those provisions, the Secretary 
is required to accept as sufficient proof of service 
connection satisfactory lay or other evidence, with respect 
to an injury or disease claimed to have been incurred during 
combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2005).

In this case, given the veteran's documented combat service 
and the fact that he has been decorated with the Purple 
Heart( related to the mortar injury sustained in April 1953), 
the Board finds that his claims of in-service acoustic trauma 
are consistent with the circumstances of his service.  Id.  
Moreover, in view Hensley and Ledford (cited to above),and 
the recent audiological findings and opinion, the Board finds 
that a medical opinion addressing the existence of current 
bilateral hearing loss disability, and the relationship, if 
any, between  such disability and in-service acoustic trauma, 
is needed to resolve the remaining on appeal.  See 
38 U.S.C.A. § 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  The 
veteran is hereby advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for bilateral hearing loss.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, may result in denial of the 
claim.  See 38 C.F.R. § 3.655(a),(b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this case, the 
claims file includes VA treatment records from the Salem VA 
Medical Center (VAMC), dated up to August 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records from the Salem VAMC since April 
2003, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2005) as regards requesting records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the claim on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Salem 
VAMC all outstanding pertinent records of 
relevant evaluation and/or treatment of 
the veteran's hearing, from April 2003 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should ask the 
appellant to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
an otolaryngologist (ear, nose, and 
throat physician) at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished and all clinical findings 
should be reported in detail. 

With respect to each ear, the examiner 
should specifically indicate whether the 
veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)

With respect to diagnosed hearing loss 
disability of each ear (or bilateral 
hearing loss disability),  the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the disability is medically related to the 
veteran's active military service, to 
include the veteran's likely in-service 
acoustic trauma, to include that related 
to the mortar injury sustained in April 
1953.  .
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for bilateral hearing loss.  If 
the veteran does not report for the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. §§ 3.655(a) 
and (b), as appropriate.  Otherwise, the 
RO should adjudicate the claim in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)k

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


